Title: From George Washington to Anne-César, chevalier de La Luzerne, 5 September 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  sir
                     
                     Head Quarters 5th Septemr 1782
                  
                  I do myself the Honor to transmit to your Excellency, the substance of Intelligence which I have lately sent to the Marquis de Vaudrieul—Vizt.
                  On the 3d Septemr I informed him that "On Friday Evening the 30th of Augst the Warwick of 50 Guns, with 5 large Transport Ships, with 1500 or 2000 Troops on Board, sailed from N. York Harbour, bound for Halifax; and at 10 oClock the next day, six Ships, supposed to be the same, were seen from the Highlands of Middletown near Sandy Hook, standg to the Eastward, with the Wind at West."
                  On the 4th I mentioned to him, "that Signals were Yesterday made at New York for the appearance of more than 10 ships of the line off the Coast."
                  Since sendg off the foregoing I am furnished with a N. York paper of the 4th which gives the followg Intelligence, which I have extracted for your Excellency’s Information—(the Paper being sent to the Marquis)—Vizt.
                  "Yesterday arrived his Majesty’s Frigate Champion of 24 Guns, Capt. Thomas Wells, who proved the welcome Harbinger of a part of the British fleet from the West Indies, under the Command of the Right Hono. Lord Hood—The whole fleet left Jamaica on the 26th of July, protecting the annual fleet of Merchant Ships (with a strong Convoy from that Island) for Great Britain, untill they had passed the Havana—Off the Island of Cuba, some rich spanish Vessels were taken by the British, amounting it is asserted, to a very large Sum—The whole British fleet, consisting of twenty two sail of the Line, came altogether to this Coast: but His Excelly Hugh Pigot Esqr. Admiral of the Blue, & Commander in Chief, in the Formidable, with the rest of this large royal Squadron, is at present on a Cruize, and not immediately expected in port."
                  From Monmouth I am just informed under the 3d of Septemr That "this Day Seven Ships of the Line & three frigates arrived"—The Informant further adds. "that the Capt. of a privateer which had been chased ashore by the above Ships, mentions that they were part of 14 Ships of the Line besides frigates."  I have the Honor to be sir Your Excellency’s Most Obedient and most humble Servt
                  
                  
                     Go: Washington
                  
               